Case 1:18-cv-03370-WFK-ST Document 31 Filed 10/29/18 Page 1 of 1 PageID #: 450


                                                                              ILED
                                                                     IN CL RK'S OFFICE
UNITED STATES DISTRICT COURT                                   us   DISTAi T COURT E.D.N.Y.
                                                                          I




EASTERN DISTRICT OF NEW YORK
----------------------------------------------X                *                         *
BIOPLUS SPECIALTY PHARMACY
SERVICES, INC.,

                          Plaintiff,
                                                          ORDER
                          v.                              18-CV-3370 (        K) (ST)

8.O.P. PHARMACY, INC.,

                          Defendant.
------------------------------------------------------X

WILLIAM F. KUNTZ, II, United States District Judge:

        On October 26, 2018, Plaintiff filed a letter requesting a pre-m tion conference to address

Plaintiffs proposed motion to amend the Complaint (ECF No. 30). P ·ntiff represents that the

proposed Amended Complaint identifies Defendant in its new formal orporate name. Having

reviewed the proposed Amended Complaint attached as Exhibit B to laintiff s letter and the

redline comparison of Plaintiffs Complaint and Plaintiffs proposed Ptmended Complaint attached

as Exhibit C, this Court grants Plaintiff permission to file the propose1 Amended Complaint.

        Plaintiff is hereby directed to file the proposed Amended Com laint by Wednesday,

October 31, 2018 at 5:00 P.M. Defendant may file any opposition to t e filing of the Amended

Complaint by Friday, November 2, 2018 at 5:00 P.M.




                                                                                 s/WFK



Dated: October 29, 2018
       Brooklyn, New York
